Citation Nr: 9909748	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  97-28 980A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for the cause of the veteran's death.


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from February 1958 to 
February 1984.  His awards and decorations included the 
Vietnam Service Medal with one Bronze Star.  His primary 
military occupation specialty was as a fire protection 
supervisor.

The instant appeal arose from a January 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in St. Petersburg, Florida, which denied a claim for 
service connection for the cause of the veteran's death.  
This case was remanded by the Board in July 1998 for due 
process reasons.  See Fulkerson v. West, No. 94-304 (U.S. 
Vet. App. Mar. 24, 1999) (per curiam).


FINDINGS OF FACT

1.  The last final disallowance of a claim for service 
connection for the cause of the veteran's death was a May 
1992 rating decision.  The appellant did not perfect an 
appeal in connection with that decision within the time 
allowed by law and regulations.

2.  The evidence which has been presented or secured since 
the May 1992 rating decision is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for the cause of the 
veteran's death.


CONCLUSIONS OF LAW

1.  The May 1992 rating decision denying service connection 
for the cause of the veteran's death is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.1103 (1998).

2.  Evidence received since the May 1992 rating decision 
denying service connection for the cause of the veteran's 
death is not new and material evidence, and the appellant's 
claim for service connection for the cause of the veteran's 
death is not reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  38 C.F.R. § 3.104(a) (1998).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
A claimant has one year from the date of notification of a 
decision of the agency of original jurisdiction to file a 
notice of disagreement (NOD) with the decision, and the 
decision becomes final if no NOD is filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 20.302(a), 20.1103 (1998).

The law provides that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 U.S.C.A. § 5108 
(West 1991). New and material evidence means evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
In a recent decision, the United States Court of Appeals for 
the Federal Circuit set forth new guidance regarding the 
adjudication of claims for service connection based on the 
submission of "new and material evidence."  Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  

The appellant contends, in substance, that the veteran was 
exposed to various types of chemicals as a fireman in the 
military and that he was exposed to herbicide agents in 
Vietnam.  She believes that these chemicals might have 
contributed to the brain tumor which caused his death; 
therefore, she believes service connection is warranted for 
the cause of the veteran's death.

The Board has reviewed the appellant's claim within the 
confines of the aforementioned legal guidelines.  A review of 
the service medical and separation records show that the 
veteran did serve in Vietnam within the applicable time frame 
for exposure to certain herbicide agents; therefore, such 
exposure may be presumed.  38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(1998).  Likewise, occupational questionnaires completed in 
service by the veteran indicate that he was exposed to 
various chemicals while performing his duties in the Air 
Force Fire Department.

In a December 1998 written statement, the appellant reported 
that the veteran complained of headaches prior to his 
retirement from the military and that the Air Force was 
supposed to give him a head scan.  The veteran's service 
medical records show no complaint, treatment, or diagnosis 
referable to a brain tumor.  His August 1983 retirement 
examination noted that clinical evaluation of the head, face, 
neck, and scalp was normal.  He denied having or ever having 
had periods of unconsciousness; a tumor, growth, cyst or 
cancer; a head injury; or frequent or severe headaches.

In March 1984 the veteran filed a claim for VA compensation 
benefits, including a claim for a sensation of pressure 
building up in the back of the neck and head.  A May 1984 VA 
examination noted that the veteran had stress-induced 
headaches, and it was suggested that a neurological basis for 
the headaches be ruled out.  A neurological examination 
revealed normal findings.

During the examination, the veteran also reported that he had 
been exposed to various toxic chemicals in service.  He 
reported a long history of significant cigarette smoking.  He 
was examined for a "pulmonary condition"; however none was 
found.  A December 1984 rating decision addressed the 
veteran's headache and toxic exposure complaints and did not 
grant service connection.  Service connection was granted for 
lumbosacral strain, rated as 20 percent disabling; 
hypertension, rated as 10 percent disabling; residuals of a 
fracture of the left medial malleolus, rated 0 percent 
disabling; residual of a right inguinal herniorrhaphy, rated 
0 percent disabling; allergic rhinitis, rated 0 percent 
disabling; and spastic colon syndrome, rated 0 percent 
disabling.  These service-connected disabilities were the 
only service-connected disabilities the veteran had at the 
time of his death, and the rating evaluations were confirmed 
and continued up until his death.

The veteran died on February [redacted] 1992.  His death certificate 
noted the cause of death as glioblastoma multiforme, or a 
brain tumor.  The appellant first filed a claim for service 
connection for the cause of the veteran's death in April 
1992.  By rating decision dated in May 1992 service 
connection for the cause of death was denied because the 
brain tumor was not noted while the veteran was in service 
and there was no indication that any of the veteran's 
service-connected disabilities contributed materially or 
substantially to his death.  The appellant was informed of 
the rating decision by letter dated in May 1992.  She did not 
appeal that decision, and it became final.

The appellant next filed a claim for benefits in November 
1996.  The question in this case is whether new and material 
evidence has been submitted since the May 1992 rating 
decision which would be sufficient to reopen the claim for 
service connection for the cause of the veteran's death.  In 
a January 1997 rating decision, the appellant's claim was 
again denied.  The RO characterized the issue as service 
connection for the cause of the veteran's death secondary to 
asbestos exposure or, in the alternative, secondary to 
exposure to herbicides.

The pertinent evidence of record compiled after the May 1992 
rating decision included private medical records from the 
Health Insurance Plan (HIP) dated from May 1990 to February 
1992 and written statements from the appellant.  The HIP 
records reveal that early in 1991 the veteran began having 
intermittent headaches.  He then began to feel nauseated and 
eventually became confused and began staring blankly.  He was 
taken to a private emergency room on January 18, 1991, and a 
computer tomography (CT) scan of the head showed a large 
right temporoparietal mass with mass effect.  He underwent a 
right temporocraniotomy almost immediately which apparently 
removed the entire lesion.  Three weeks later, a CT scan 
showed that the lesion had returned.  A February 1991 record 
noted that the lesion was aggressive.  The veteran underwent 
radiation therapy and chemotherapy in the months that 
followed.

Applying VA's definition of new and material evidence in 
38 C.F.R. § 3.156(a), the Board finds that the aforementioned 
material is new because it had not previously been submitted 
to agency decisionmakers.  Moreover, the Board finds that the 
aforementioned records are not cumulative or redundant of 
other evidence of record.  Accordingly, the Board concludes 
that these records are "new" evidence.  

The Board, however, does not find that the new evidence is 
material.  The Board does not consider the new evidence to be 
"so significant that it must be considered in order to 
fairly decide the merits of the claim" for service 
connection for the cause of the veteran's death.  38 C.F.R. 
§ 3.156(a) (1998).  There is no competent new evidence that 
the veteran's brain tumor began in service or was manifest to 
a compensable degree within a year following the veteran's 
separation from service.  38 C.F.R. §§ 3.303, 3.307, 
3.309(a), 3.312 (1998).  The new medical evidence clearly 
shows that the veteran began having significant problems in 
1991, over 6 years after he separated from service, only 
weeks before the diagnosis of a brain tumor.  Although the 
appellant reported that a HIP physician indicated that the 
tumor may have been laying dormant for "years," the HIP 
records have been associated with the record and do not show 
that the tumor was dormant in service or shortly thereafter.  
Also, there is nothing specific in the appellant's statement 
which indicated the existence of evidence that would, if 
true, make the claim plausible.  Graves v. Brown, 8 Vet.App. 
522 (1996).  As noted above, the medical evidence shows that 
the veteran had an aggressive tumor first diagnosed in 
January 1991.

Further the new evidence is not "so significant that it must 
be considered in order to fairly decide the merits of the 
claim" for service connection for the cause of the veteran's 
death because it does not tend to show that any of the 
veteran's service-connected disabilities caused or 
contributed materially or substantially to the veteran's 
death.  The new evidence does contribute "to a more complete 
picture of the circumstances surrounding the origin of" the 
veteran's brain tumor.  See Hodge, 155 F.3d at 1363.  
However, as noted above, the evidence does not show a link 
between service, including exposure to any chemicals, or a 
service-connected disability and the veteran's death due to a 
brain tumor.  The brain tumor for which the appellant seeks 
service connection for the cause of the veteran's death is 
not included in the herbicide exposure regulations as a 
presumptive condition, nor is it included in the respiratory 
system regulations as a condition related to asbestos 
exposure.  38 C.F.R. §§ 3.307, 3.309(e) (1998).

Accordingly, the Board concludes that new and material 
evidence that is sufficiently significant that it must be 
considered in order to fairly decide the merits of the claim 
has not been submitted, and therefore the appellant's claim 
for service connection for the cause of the veteran's death 
is not reopened.


ORDER

An application to reopen a claim for service connection for 
the cause of the veteran's death is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

